Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 16866201 application filed 05/04/2020.
The preliminary amendment filed 07/13/2020 has been entered and fully considered.
Claims 1,6,10,15,16,19,21,24,25,27,57,58,61,63,66,67,68,69,74,75,78,80 are pending and have been fully considered. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1,6, 10, 15, 16, 19, 21, 24, 25, 27, 57, 74 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1,6,10,15,16,18,19,21,22,23,24,25,26,27,28 of copending Application No. 16181242(US20200139281A1) SMITH242 (reference application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art would conclude that the filter media as recited in the co-pending application claims clearly envisages the filter media of the instant application.

Especially with claim 24, SMITH242 claims "second non-woven fiber web is an electrospun fiber web" (a third layer that is an electrospun fiber web), especially from claims 23,24,25
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim(s) 58 ,61 ,63 ,67 ,69 ,80 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1,6,10,15,16,18,19,21,22,23,24,25,26,27,28 of copending Application No. 16181242(US20200139281A1) (herein known as SMITH242) in view of WO2016119080 (see US 2018/0021716 A1 for citations take advantage of paragraph numbering) (herein known as LI). 
With regard to claim 58, 
 SMITH242 does not specifically claim wherein the fibers and/or strands comprise an elastomer.
 But, LI teaches wherein the fibers and/or strands comprise an elastomer, especially at  para 52 


With regard to claim 61, 
 SMITH242 does not specifically claim wherein the strands are not in direct contact with each other.
 But, LI teaches wherein the strands are not in direct contact with each other, especially at  para 30 
It would have been obvious to one of ordinary skill in the art to provide the scrim of SMITH242 with wherein the strands are not in direct contact with each other of LI fulfill the material need of a specific second layer

With regard to claim 63, 
 SMITH242 does not specifically claim wherein the first layer is carded.
 But, LI teaches wherein the first layer is carded, especially at para 42 
It would have been obvious to one of ordinary skill in the art to provide the process SMITH242  with wherein the first layer is carded of LI to fulfill the production process need for a specific first layer

With regard to claim 67, 
 SMITH242 does not specifically claim wherein the first layer comprises poly(propylene) fibers.

It would have been obvious to one of ordinary skill in the art to provide SMITH242 with wherein the first layer comprises poly(propylene) fibers of LI fulfill the material need for first layer

With regard to claim 69, 
 SMITH242 does not specifically claim wherein the first layer is triboelectrically charged.
 But, LI teaches wherein the first layer is triboelectrically charged, especially at  para 44 
It would have been obvious to one of ordinary skill in the art to provide SMITH242 with wherein the first layer is triboelectrically charged of LI fulfill the material need for first layer

With regard to claim 80, 
 SMITH242 does not specifically claim wherein the second layer is laminated to a third layer that prevents the second layer from being capable of undergoing a reversible stretch 
But, LI teaches wherein the second layer is laminated to "prefilter" (a third) layer of "polypropylene"  (which is within the scope of non-elastic and "that prevents the second layer from being capable of undergoing a reversible stretch"  , especially at para 33,43 

This is a provisional nonstatutory double patenting rejection.

Claim(s) 66 ,68 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1,6,10,15,16,18,19,21,22,23,24,25,26,27,28 of copending Application No. 16181242(US20200139281A1) (herein known as SMITH242) in view of 6623548 (herein known as GORDON). 
With regard to claim 66, 
 SMITH242 does not specifically teach wherein the first layer comprises dryspun acrylic fibers.
 But, GORDON teaches wherein the first layer comprises dryspun acrylic fibers, especially at c1ln54-62 
It would have been obvious to one of ordinary skill in the art to fulfill the material need for the first layer SMITH242 with wherein the first layer comprises dryspun acrylic fibers of GORDON for the benefit of "improved filtration efficiency" as stated by GORDON at c2ln54-62

With regard to claim 68, 

 But, GORDON teaches wherein the first layer comprises acrylic fibers and poly(propylene) fibers, and wherein a weight ratio of the acrylic fibers to the poly(propylene) fibers is within the claimed range, especially at c1ln54-62, c2ln47-51 
It would have been obvious to one of ordinary skill in the art to fulfill the material need for the first layer SMITH242 with wherein the first layer comprises acrylic fibers and poly(propylene) fibers, and wherein a weight ratio of the acrylic fibers to the poly(propylene) fibers is within the claimed range of GORDON for the benefit of "improved filtration efficiency" as stated by GORDON at c2ln54-62
This is a provisional nonstatutory double patenting rejection.

Claim(s) 75 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1,6,10,15,16,18,19,21,22,23,24,25,26,27,28 of copending Application No. 16181242(US20200139281A1) (herein known as SMITH242) in view of US 20150053627 (herein known as SILIN). 
With regard to claim 75, 
 SMITH242 does not specifically teach wherein the filter media has a dust holding capacity of greater than or equal to 50 g/m2 as determined by a Multipass Filter Test based on ISO 16889 (2008).
But, SILIN teaches the dust holding capacity within the claimed range is known; and dust holding capacity is a result effective by the pore gradient variable, especially at para 14,42

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15, 16, 19, 21, 27, 57, 58, 61, 63, 67, 69, 80 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2016119080 (see US 2018/0021716 A1 for citations, which takes advantage of paragraph numbering) (herein known as LI).


a first layer 10 and a "scrim" second layer, especially at para 42,47,52, fig 1,5
the first layer 10 has a surface height which is well within the clamied range, such it is taken as inherent that the average surface height is all within the claimed range (within consideration given to the depiction of fig 5), especially at para 42,47, fig 5
the first layer is held in an undulated configuration by the second layer; and, especially at fig 1, para 52
the second layer is formed from a reversibly stretchable material, especially at fig 1, para 52

With regard to claim 15, LI teaches 
wherein the first layer is a meltblown fiber web, especially at para 42

With regard to claim 16, LI teaches 
wherein the first layer is charged, especially at para 42

With regard to claim 19, LI teaches 
wherein the second layer is a mesh, especially at para 43

With regard to claim 21, LI teaches 


With regard to claim 27, LI teaches 
a support layer that holds the layer "to withstand the forces" (which is taken as within a waved configuration and maintains separation of peaks and troughs of adjacent waves of the layer), especially at para 55

With regard to claim 57, LI teaches 
wherein the second layer comprises fibers and/or strands 40, especially at para 30

With regard to claim 58, LI teaches 
wherein the fibers and/or strands comprise an elastomer, especially at para 52

With regard to claim 61, LI teaches 
wherein the strands are not in direct contact with each other, especially at para 30

With regard to claim 63, LI teaches 
wherein the first layer is carded, especially at para 42


wherein the first layer comprises poly(propylene) fibers, especially at para 42

With regard to claim 69, LI teaches 
wherein the first layer is triboelectrically charged, especially at para 44

With regard to claim 80, LI teaches 
wherein the second layer is laminated to "prefilter" (a third) layer of "polypropylene"  (which is within the scope of non-elastic and "that prevents the second layer from being capable of undergoing a reversible stretch"), especially at para 33,43

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016119080 (see US 2018/0021716 A1 for citations take, which takes advantage of paragraph numbering) (herein known as LI).

With regard to claim 24, LI teaches

LI of does not specifically teach wherein the filter media comprises a third layer that is an electrospun fiber web
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to duplicate the scrim for support of LI with spunbond scrim (wherein the product is within the claim scope of the product-by-process limitation, electrospun fiber web) of LI since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI-B)

With regard to claim 25, LI teaches

LI of does not specifically teach wherein the electrospun fiber web and the second layer are positioned on opposite sides of the first layer
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to duplicate the scrim for support, wherein each are positioned on opposite sides of LI  with spunbond scrim (wherein the product is within the claim scope of the product-by-process limitation, electrospun fiber web) of LI since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI-B)

(s) 66, 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016119080 (see US 2018/0021716 A1 for citations, which takes advantage of paragraph numbering) (herein known as LI) in view of US 6623548 (herein known as GORDON).

With regard to claim 66, 
 LI does not specifically teach wherein the first layer comprises dryspun acrylic fibers. 
But, GORDON teaches wherein the first layer comprises dryspun acrylic fibers, especially at c1ln54-62 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to fulfill the material need for the first layer LI with wherein the first layer comprises dryspun acrylic fibers. of GORDON for the benefit of "improved filtration efficiency" as stated by GORDON at c2ln54-62

With regard to claim 68, LI teaches
 wherein the first layer comprises poly(propylene) fibers, especially at para 42
 LI does not specifically teach wherein the first layer comprises acrylic fibers
But, GORDON teaches wherein the first layer comprises acrylic fibers and poly(propylene) fibers, especially at c1ln54-62, c2ln47-51 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to 
 LI does not specifically teach and wherein a weight ratio of the acrylic fibers to the poly(propylene) fibers is greater than or equal to 30:70 and less than or equal to 70:30. 
But, GORDON teaches and wherein a weight ratio of the acrylic fibers to the poly(propylene) fibers is within the claimed range, especially at c1ln54-62, c2ln47-51 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to fulfill the material need for the first layer LI with wherein a weight ratio of the acrylic fibers to the poly(propylene) fibers is within the claimed range of GORDON for the benefit of "improved filtration efficiency" as stated by GORDON at c2ln54-62

Claim(s) 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016119080 (see US 2018/0021716 A1 for citations, which takes advantage of paragraph numbering) (herein known as LI) in view of US 20180236389 (herein known as JINKA).

With regard to claim 74, 
 LI does not specifically teach wherein the filter media has a "pressure" (hydraulic) gamma within the claimed range 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide LI with wherein the filter media has a "pressure" (hydraulic) gamma within the claimed range of JINKA for the benefit of improvement in strength as taught by JINKA especially at para 3

Claim(s) 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016119080 (see US 2018/0021716 A1 for citations, which takes advantage of paragraph numbering) (herein known as LI) in view of US 20150053627 (herein known as SILIN).

With regard to claim 75, 
 LI does not specifically teach wherein the filter media has a dust holding capacity of greater than or equal to 50 g/m2 as determined by a Multipass Filter Test based on ISO 16889 (2008) 
But, SILIN teaches the dust holding capacity within the claimed range is known; and dust holding capacity is a result effective by the pore gradient variable , especially at para 14,42  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to optimize the filter media LI with the dust holding capacity within the claimed range is 

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140346107 (herein known as ANANTHARAMAIA H).

With regard to claim 6, ANANTHARAMAIA H teaches a filter media, comprising:, especially at abstract
a "web" (layer), wherein:, especially at abstract
the layer comprises a plurality of peaks having an average peak "thickness" (height) and a peak "thickness" (height) standard deviation, especially at para 1,2,63,64,80
a ratio of the peak "thickness" (height) standard deviation to the average peak "thickness" (height) "0.5"/"0.02 inches" (0.5/0.508mm=0.98 which is within the claimed range), especially at para 1,2,63,64,80
the "web" (layer) has an average surface "thickness" (height) "0.02 inches" (0.508mm which is within the claimed range), especially at para 1,2,63,64,80

(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140346107 (herein known as ANANTHARAMAIA H).

With regard to claim 6 and an alternative, ANANTHARAMAIA H teaches a filter media, comprising:, especially at abstract
 a "web" (layer), wherein:, especially at abstract
 the layer comprises a plurality of peaks having an average peak "thickness" (height) and a peak "thickness" (height) standard deviation, especially at para 1,2,63,64,80
 a ratio of the peak "thickness" (height) standard deviation to the average peak "thickness" (height) "0.5"/"0.02 inches" (0.5/0.508mm=0.98 which is within the claimed range), especially at para 1,2,63,64,80 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide thickness and thickness standard deviation, a ratio of the peak "thickness" (height) standard deviation to the average peak "thickness" (height) "0.5"/"0.02 inches" (0.5/0.508mm=0.98 which is within the claimed range) with ANANTHARAMAIA H as determined as needed
ANANTHARAMAIA H teaches the "web" (layer) has an average surface "thickness" (height) "0.02 inches" (0.508mm which is within the claimed range), especially at para 1,2,63,64,80

(s) 78 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016119080 (see US 2018/0021716 A1 for citations take advantage of paragraph numbering) (herein known as LI) in view of US 6146451 (herein known as SAKATA).

With regard to claim 78, 
 LI does not specifically teach wherein the first layer is impregnated with a binder. But, SAKATA teaches wherein the first layer is impregnated with a binder, especially at c2ln35-45 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine LI with wherein the first layer is impregnated with a binder of SAKATA for the benefit of incorporating activated charcoal

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776